Citation Nr: 0740570	
Decision Date: 12/27/07    Archive Date: 01/02/08

DOCKET NO.  06-09 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for diabetic 
retinopathy.

3.  Entitlement to service connection for peripheral vascular 
disease.

4.  Entitlement to service connection for amputation of the 
right foot.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


REMAND

The veteran had active military service from June 1973 to 
July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  In addition, 
certain chronic diseases, such as diabetes mellitus, may be 
presumed to have been incurred during service if the disorder 
becomes manifest to a compensable degree within one year of 
separation from qualifying military service.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.307, 3.309 (2007).

A review of the record reveals that the veteran has a current 
diagnosis of diabetes mellitus.  He receives regular 
treatment at the VA Medical Center (VAMC) in Charleston, 
South Carolina, and through several private treatment 
providers.  The veteran believes that his diabetes mellitus 
had its onset during his active military service.  With 
respect to the onset of his diabetes mellitus, the veteran 
testified that tests first showed that he had high blood 
sugar during military service in approximately 1975.  
Thereafter, the veteran stated, he was put on a restricted 
diabetic diet.  The veteran stated that he maintained the 
diet for the remainder of his time in service.  Thus, he 
contends that he should be awarded service connection for 
diabetes mellitus.  The veteran also asserts that he has 
diabetic retinopathy, peripheral vascular disease, and had 
his right foot amputated as a result of diabetes mellitus.  
Therefore, he contends that service connection should be 
awarded for those disabilities as secondary to diabetes 
mellitus.  See 38 C.F.R. § 3.310.

The veteran's service medical records include entries 
regarding a weight control diet.  The several records 
indicate that the veteran was overweight, but they do not 
explicitly identify diabetes control as the reasoning for the 
diet.  Of note, a June 1979 record references a high blood 
sugar test from December 1978 and a family history of 
diabetes.  The record had a note that there was no sign of a 
current endocrine disorder at that time.  Also of note are 
two medical history forms that the veteran filled out in 
August 1976 and August 1980.  The veteran indicated that he 
had not been treated for diabetes.  Finally, the veteran's 
separation examination in March 1981 was normal.

In order to establish service connection, there must be 
competent medical nexus evidence of a relationship between a 
current disability and an event, injury, or disease in 
military service.  Here, there is substantial evidence that 
the veteran has diabetes mellitus.  Although there is an 
absence of an in-service diagnosis, a restricted diet is a 
form of treatment for diabetes mellitus that may represent 
the effects of underlying symptoms.  See 38 C.F.R. § 4.119 
(Diagnostic Code 7913) (2007).  The current treatment records 
consistently reference a history of diabetes mellitus to 
approximately 1989.  In an August 2005 letter, the veteran's 
treating physician, J.C.C., M.D., did indicate that the 
veteran had a history of diabetes mellitus dating to 1981.  
He also suggested that treatment for obesity and elevated 
blood sugars in 1978 could support a diagnosis of diabetes 
mellitus at that time.  The information was based on the 
veteran's self-reported history and there was no indication 
that Dr. J.C.C. reviewed the veteran's service medical 
records in coming to that conclusion.

The Board notes that the record is devoid of a VA medical 
opinion on the matter.  VA must provide a medical examination 
when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies; and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability; but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) 
(West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2007); McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006).

Given the state of the evidence, the Board finds that further 
development is necessary in the form of a VA examination.  
The examiner should issue a well-reasoned medical opinion 
addressing whether the veteran's diabetes mellitus had its 
onset during, or is the result of, his active military 
service.  

In light of the remand for the diabetes mellitus claim, the 
veteran's claims of secondary service connection for diabetic 
retinopathy, peripheral vascular disease, and right foot 
amputation must also be remanded.  Those claims hinge on 
whether service connection is granted for diabetes mellitus.  
The examiner administering the diabetes mellitus examination 
should also issue an opinion addressing whether the veteran 
has diabetic retinopathy, peripheral vascular disease, and 
right foot amputation, that was proximately caused or made 
worse by his diabetes mellitus.

The Board also notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2007).

Here, the record contains relevant VCAA notice letters dated 
in August 2004 and June 2006.  There is a lack of notice of 
the information and evidence needed to substantiate the 
claims for secondary service connection.  In this regard, the 
August 2004 notice letter did not include that type of 
notice.  The June 2006 letter contained the appropriate 
notice for secondary service connection, but it only 
referenced the right foot amputation claim and not the 
retinopathy or peripheral vascular disease claim.  Thus, the 
Board finds that another notice letter should be sent to the 
veteran to satisfy the notification provisions of the VCAA.  
38 C.F.R. § 3.159(b)(1); see also Dingess v. Nicholson, 
19 Vet. App. 473 (2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

Accordingly, this case is REMANDED for the following actions:

1.  Send a new VCAA notice letter to the 
veteran and his representative.  The 
letter should notify the veteran of the 
information and evidence necessary to 
substantiate a claim of service 
connection for all the claims on appeal.  
Notice regarding secondary service 
connection claims should be included.  
The veteran must be told to provide any 
evidence in his possession that pertains 
to his claims.  The letter should also 
contain notice of the manner in which 
both disability ratings and effective 
dates are assigned for awards of 
disability benefits.  See 
Dingess/Hartman, 19 Vet. App. at 473.  
The veteran and his representative should 
be given a reasonable opportunity to 
respond to the notice, and any additional 
information or evidence received should 
be associated with the claims file.

2.  Schedule the veteran for a VA 
examination with a physician who is 
qualified to address questions relative 
to endocrinology.  The entire claims 
file, to include a complete copy of this 
remand, should be made available to, and 
reviewed by, the examiner designated to 
examine the veteran.  All appropriate 
tests and studies should be performed and 
all clinical findings should be reported 
in detail.  The examiner should confirm 
the current diagnosis of diabetes 
mellitus and any associated disabilities.  
Based on a thorough review of the 
evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the veteran has 
diabetes mellitus that had its onset, or 
is related to, his period of active 
military service.  The examiner should 
also indicate whether diabetes mellitus 
is more likely than not of post-service 
onset and when it likely began.  The 
service medical records pertaining to a 
restricted diet must be addressed.

The examiner should, based on review of 
the record, also provide an opinion as to 
the medical probabilities that the 
veteran has diabetic retinopathy, 
peripheral vascular disease, and right 
foot amputation that was caused or made 
chronically worse by his diabetes 
mellitus.  The examiner must provide the 
complete rationale for the conclusion 
reached-to include, as appropriate, 
citation to specific evidence of record 
and/or medical authority.

After the requested examination has been 
completed, the report should be reviewed 
to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in 
any manner, it should be returned to the 
examiner.  (The veteran should be advised 
that failure to appear for an examination 
as requested, and without good cause, 
could adversely affect his claim.  See 
38 C.F.R. § 3.655 (2007).)

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the issues on appeal.  If any 
benefit sought is not granted, furnish 
the veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by VA.  The veteran has the 
right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2007).

